DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 9/28/2020.
Claims 1-11 have been examined and are rejected. 


Priority
This application is a CON of PCT CN 2019/079542 filed 3/25/2019, and claims priority to foreign application CN201810299918.9 filed 4/4/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 1, 3, & 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinson et al. (US 2008/0320003 A1) in view of Guo et al. (US 2014/0121888 A1).
With regard to Claim 1, Heinson teaches:
A management server, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction executable by the at least one processor; and the at least one processor is configured to execute the instruction to 
receive a connection request message sent by a terminal, the connection request message being used to request address information of a server; (client sends an IP lookup request to a DNS server at step [Heinson: 0062; Fig 6]);
determine the corresponding server according to the connection request message; (processing the request to select one of one or more available network servers within any server cluster within the data center [Heinson: 0063; 0069; Figs. 6 & 8]);
and send the address information of the server to the terminal, so that the terminal establishes a communication connection with the server according to the address information; (after determining the IP address, cluster lookup engine sends the IP address to the client which utilizes the IP address to send a content request to the selected server [Heinson: 0063-64; 0069; Figs. 6 & 8]).



In a similar field of endeavor involving a network server for providing services to a requesting client, Guo discloses:
sending a request for and establishing a connection to a diagnostic server corresponding to a to-be-diagnosed vehicle; (a mobile device in communication with a diagnostic terminal mounted in a vehicle, wherein the mobile device requests to authenticate with a diagnosis server, and wherein the mobile device transmits vehicle fault codes from the terminal to the diagnosis server [Guo: 0100-12; 0011; Fig. 2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson in view of Guo in order to establish a connection to a diagnosis server in the system of Heinson. 
One of ordinary skill in the art would have been motivated to combine Heinson with Guo as doing so would provide an additional type of network server provided services that can benefit from the load balancing technique of Heinson. 

With regard to Claim 3, Heinson-Guo teaches:
The management server according to claim 1, wherein the connection request message carries identifier information, and the determining the corresponding diagnostic server according to the connection request message comprises: 
determining a diagnostic server cluster corresponding to the identifier information according to the identifier information; and selecting one diagnostic server from the diagnostic server cluster; (the lookup request comprises an object handle which is an identifier used to 

With regard to Claim 7, Heinson teaches:
A terminal, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction executable by the at least one processor; and the at least one processor is configured to execute the instruction to 
send a connection request message to a management server, the connection request message being used to request address information of a server; (client sends an IP lookup request to a DNS server at step [Heinson: 0062; Fig 6]);
establish a communication connection with the corresponding server according to address information fed back by the management server for the connection request message; and receive an operation instruction of a user, and sending the operation instruction to the server, so that the server responds to the operation instruction; (after determining the IP address, cluster lookup engine sends the IP address to the client which utilizes the IP address to send a content request to the selected server [Heinson: 0063-64; 0069; Figs. 6 & 8]).

However, Heinson does not teach that the sending a request for and establishing a connection to a diagnostic server corresponding to a to-be-diagnosed vehicle.

In a similar field of endeavor involving a network server for providing services to a requesting client, Guo discloses:
sending a request for and establishing a connection to a diagnostic server corresponding to a to-be-diagnosed vehicle; (a mobile device in communication with a diagnostic terminal mounted in a vehicle, wherein the mobile device requests to authenticate with a diagnosis 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson in view of Guo in order to establish a connection to a diagnosis server in the system of Heinson. 
One of ordinary skill in the art would have been motivated to combine Heinson with Guo as doing so would provide an additional type of network server provided services that can benefit from the load balancing technique of Heinson. 

With regard to Claim 8, Heinson-Guo teaches:
The terminal according to claim 7, wherein the at least one processor is further configured to execute the instruction to: receive a data request message sent by the diagnostic server, the data request message being used to request diagnostic data of the vehicle; send the data request message to the vehicle, and receiving the diagnostic data of the vehicle; send the diagnostic data to the diagnostic server, so that the diagnostic server diagnoses the vehicle based on the diagnostic data to obtain a diagnostic result; and receive the diagnostic result returned by the diagnostic server; (diagnosis server receiving the fault code sent by the diagnosis terminal, analyzes the fault code to obtain a diagnosis result, and provides the diagnosis result to the mobile device in real time which presents the diagnosis result to the vehicle owner [Guo: 0143-47; Fig. 3]).

With regard to Claim 9, Heinson teaches:
A server, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction executable by the at least one processor; and the at least one processor is configured to execute the instruction to 

However, Heinson does not teach establishing a connection to a diagnostic server.

In a similar field of endeavor involving a network server for providing services to a requesting client, Guo discloses:
establishing a connection to a diagnostic server; (a mobile device in communication with a diagnostic terminal mounted in a vehicle, wherein the mobile device requests to authenticate with a diagnosis server, and wherein the mobile device transmits vehicle fault codes from the terminal to the diagnosis server [Guo: 0100-12; 0011; Fig. 2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson in view of Guo in order to establish a connection to a diagnosis server in the system of Heinson. 
One of ordinary skill in the art would have been motivated to combine Heinson with Guo as doing so would provide an additional type of network server provided services that can benefit from the load balancing technique of Heinson. 

With regard to Claim 10, Heinson-Guo teaches:
The diagnostic server according to claim 9, wherein the receiving an operation instruction sent by the terminal, and responding to the operation instruction comprises: receiving a first operation instruction sent by the terminal, and running first diagnostic software 

With regard to Claim 11, Heinson-Guo teaches:
The diagnostic server according to claim 9, wherein the receiving an operation instruction sent by the terminal, and responding to the operation instruction comprises: receiving a second operation instruction sent by the terminal, and determining to-be-run second diagnostic software according to the second operation instruction; and when a third operation instruction sent by the terminal is received, running the second diagnostic software; (diagnosis server receiving the fault code sent by the diagnosis terminal in real time such that when an additional fault occurs, the diagnosis server analyzes the fault code to obtain a diagnosis result, and provides the diagnosis result to the mobile device in real time which presents the diagnosis result to the vehicle owner [Guo: 0143-47; Fig. 3]).


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinson et al. (US 2008/0320003 A1) in view of Guo et al. (US 2014/0121888 A1) as applied to Claim 1 above, and further in view of Reddem et al. (US 2016/0381080 A1).
With regard to Claim 2, Heinson-Guo teaches the management server according to claim 1, but does not teach:
wherein the connection request message comprises user information acquired by the terminal; and the at least one processor is further configured to execute the instruction to: determine, according to the user information, whether the terminal has connection request permission; and the determining the corresponding diagnostic server according to the 

In a similar field of endeavor involving an intermediary device that receives client requests to access resources, Reddem discloses:
wherein the connection request message comprises user information acquired by the terminal; and the at least one processor is further configured to execute the instruction to: determine, according to the user information, whether the terminal has connection request permission; (an intermediary device receives a request from a client to access a resource from a server, wherein the request includes additional information that may be used to facilitate authenticating the client such as an identification of the client device, a token that was previously generated and provided to the client device, location information, cookie information, etc. [Reddem: 0326-27; Fig. 7B]);
and the determining the corresponding diagnostic server according to the connection request message comprises: if yes, determining the corresponding diagnostic server according to the connection request message; (responsive to authentication of the client, the intermediary device can establish access to the resource by the client [Reddem: 0334; Fig. 7B]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson-Guo in view of Reddem in order to determine whether the terminal has connection request permission in the system of Heinson-Guo. 
One of ordinary skill in the art would have been motivated to combine Heinson-Guo with Reddem as doing so would authenticate the client device before enabling access to resources thereby enhancing system security. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinson et al. (US 2008/0320003 A1) in view of Guo et al. (US 2014/0121888 A1) as applied to Claim 1 above, and further in view of Maung et al. (US 2002/0120536 A1).
With regard to Claim 4, Heinson-Guo teaches:
The management server according to claim 3, wherein the selecting one diagnostic server from the diagnostic server cluster comprises: performing load balancing on the selected server; (cluster lookup engine determines the IP address based on load balancing techniques and the retrieved data [Heinson: 0076-78; Fig. 11]).

However, Heinson-Guo does not teach:
looking for whether there is an idle diagnostic server in the diagnostic server cluster; if yes, selecting one idle diagnostic server.
	
In a similar field of endeavor involving operation servers handling client requests, Maung discloses:
looking for whether there is an idle server in the server cluster; if yes, selecting one idle server; (load balancing enables determination of which operations servers are busiest, and enables passing requests to idle machines on a per-request basis [Maung: 0046]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson-Guo in view of Maung in order to select an idle server in the system of Heinson-Guo. 
One of ordinary skill in the art would have been motivated to combine Heinson-Guo with Maung as doing so would ensure that the servers are selected in a manner that reduces the number of idle servers. 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinson et al. (US 2008/0320003 A1) in view of Guo et al. (US 2014/0121888 A1) as applied to Claim 1 above, and further in view of Nuggehalli et al. (US 2011/0313950 A1).
With regard to Claim 5, Heinson-Guo teaches:
The management server according to claim 3, wherein the diagnostic servers runs diagnostic software; (a diagnosis server comprising a diagnosis and analysis module for analyzing received fault codes to obtain a fault diagnosis result [Guo: 0169; Fig. 5]).

However, Heinson-Guo does not teach:
send the diagnostic software identifier to the diagnostic server, so that the diagnostic server runs diagnostic software corresponding to the diagnostic software identifier.	

In a similar field of endeavor involving Software As A Service (SAAS) applications, Nuggehalli discloses:
send the diagnostic software identifier to the diagnostic server, so that the diagnostic server runs diagnostic software corresponding to the diagnostic software identifier; (a client device transmits a request to subscribe to an available SAAS application, wherein the request identifies a user of client device (e.g., by IP address of client device 102, login information for the user, etc.) and the application to which the identified user of client device wishes to subscribe [Nuggehalli: 0026; 0045]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson-Guo in view of Nuggehalli in order to transmit a software identifier to a server to that the server runs software corresponding to the identifier in the system of Heinson-Guo. 
. 


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinson et al. (US 2008/0320003 A1) in view of Guo et al. (US 2014/0121888 A1) as applied to Claim 1 above, and further in view of Haidar et al. (US 2016/0071333 A1).
With regard to Claim 6, Heinson-Guo teaches:
The management server according to claim 1, but does not teach: 
wherein the at least one processor is further configured to execute the instruction to: receive an expert assistance request message sent by the terminal; and send a request assistance signal to a background device according to the expert assistance request message, the request assistance signal being used to request the background device to control the diagnostic server.

In a similar field of endeavor involving communicating vehicle information to a server, Haidar discloses:
receive an expert assistance request message sent by the terminal; and send a request assistance signal to a background device according to the expert assistance request message, the request assistance signal being used to request the background device to control the diagnostic server; (the vehicle information platform may provide two tiers of services for applications to consume, wherein Tier 2 services may provide a bit more analysis and “expertise” on top of the data provided by Tier 1 [Haidar: 0132-34]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heinson-Guo in view of Haidar in order to send an expert assistance request message to allow a background device to control the diagnostic sever in the system of Heinson-Guo. 
One of ordinary skill in the art would have been motivated to combine Heinson-Guo with Haidar as doing so would enable a diagnostic Service to providee access to detailed diagnostic information about a device (DTC Codes aka “Check Engine Light”) including historical diagnostics [Haidar: 0134].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Karmes et al. (US 2009/0300365 A1) which teaches a technique for authenticating a vehicle diagnostic tool using an authentication server.

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446